Citation Nr: 1602909	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1977 to July 1985.  He also served in the U.S. Army Reserves from July 1985 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the VA Regional Office (RO) in Huntington, West Virginia.  The RO in Atlanta, Georgia, currently has jurisdiction over the claim on appeal.

The Veteran testified before the undersigned at a February 2011 Central Office hearing.  A hearing transcript is in the electronic claims file.

In March 2011, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disorder and then remanded the claim for further development, to include a new VA examination.  March 2011 Board Decision.  The Board also remanded the Veteran's service-connection claim for further development in September 2014.  September 2014 Board Decision.

The Board's September 2014 decision granted service connection for foot fungus; consequently, this issue is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

FINDING OF FACT

The Veteran's major depressive disorder had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for a major depressive disorder have been satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

The Veteran separated from service in July 1985.  One month later in August 1985, he filed a claim seeking service connection for a nervous condition, in which he asserted that he had a nervous condition that began in June 1985.  His service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric disorders but reveal that the Veteran had several admissions due to abuse of alcohol.  See e.g., September 1984 medical record; February 1985 health record; February 1985 inpatient treatment record cover sheet; February 1985 narrative summary.  Post service, an August 1986 examination report reveals that the Veteran reported he was "nervous" between June 1985 and October 1985.  An Axis I diagnosis of alcoholism by history in partial remission was made at the time of a November 1986 special psychiatric C&P examination.  

A January 2010 VA C&P examination report revealed Axis I diagnoses of PTSD and major depressive disorder, seasonal pattern.  The examiner was not asked, and did not provide, an opinion regarding the etiology of the Veteran's diagnosed psychiatric disorder(s).  Therefore, in April 2011 the Veteran was afforded a new VA psychiatric examination.  At that time, the examiner made a diagnosis of a depressive disorder, but stated the Veteran did not meet the criteria for a diagnosis of PTSD.  With regards to the depressive disorder, the examiner opined that it was less likely than not related to his active duty service, as the first evidence of treatment was in 1992, so approximately seven years after his separation.  However, the examiner failed to comment on the Veteran's reports of symptoms of depression in service, as well as his extensive and documented in-service alcohol problems.  As this examination was also inadequate, the case was remanded for an additional VA examination/opinion.

On VA examination in April 2015, the examiner diagnosed the Veteran as having a personality disorder and major depression.  She explained that the Veteran's depression is "an outcome of the distress his personality issues create/engender."  The examiner noted the Veteran's history of alcoholism as it is documented in service treatment records (STRs) and the November 1986 VA examination report, and as reported by the Veteran.  She also noted a reported history of mental health problems dating back to service.  April 2015 VA Examination Report (noting that the Veteran reported "he was initially seen for MH while stationed in Germany").  
Despite providing a thorough review of the Veteran's medical history, the April 2015 VA examiner failed to provide an adequate rationale for her opinion that the Veteran's acquired psychiatric disorder did not have "an onset during active service, or resulted from an in-service disease, event, or injury."  Specifically, the examiner failed to "expressly present[] justification for disregarding his [the Veteran's] statements" that suggest that he experienced symptoms of depression and anxiety in service.  December 2015 Written Brief Presentation.  The examiner did not explain why the Veteran's competent reports of mental health problems in service did not link his current mental health problems with service and relied on the absence of evidence to conclude that the Veteran did not experience depression and/or anxiety in service.  April 2015 VA Examination Report ("The undersigned did not identify any accounts of his experience with depression while in service . . . there were no details identified regarding his experience of anxiety while in service."); August and November 1986 VA Examination Reports; see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding a VA examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Here, the most probative evidence of records shows that the Veteran's current psychiatric disorder is properly diagnosed as a major depressive disorder.  A chronic depressive disorder was not shown during active service.  However, within one month of his separation from service, the Veteran submitted a claim for service connection for a nervous disorder and stated that he had psychiatric symptoms (i.e, he had been "nervous") that began during service in June 1985.  For the most part, the evidence supports a finding that the Veteran has continued to have these symptoms since his separation from service, with an eventual diagnosis of a major depressive disorder.  Therefore, resolving doubt in the Veteran's favor, the Board finds that service connection for a major depressive disorder is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).  


ORDER

Entitlement to service connection for a major depressive disorder is granted.  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


